EXHIBIT Salt Lake City, Utah - Utah Medical Products, Inc. (Nasdaq:UTMD) achieved its targeted profit margins for First Quarter (1Q) 2009, compared to the prior quarter (4Q 2008) and same quarter in the prior year (1Q 2008): 1Q 2009 (JAN – MAR) 4Q 2008 (OCT – DEC) 1Q 2008 (JAN – MAR) Gross Profit Margin (gross profits/ sales): 54.3% 51.7% 54.4% Operating Profit Margin (operating profits/ sales): 38.1% 33.5% 36.9% Net Profit Margin (profit after taxes/ sales): 24.7% 23.9% 27.5% UTMD’s 1Q 2009 profitability demonstrated marked improvement over the most recent prior quarter, and comparable profitability compared to 1Q 2008, despite 6% lower sales and $194,000 lower non-operating income. EPS in 1Q 2009 were $.44 compared to $.42 in 4Q 2008, and $.48 in 1Q 2008. Total 1Q 2009 sales were down $444,000 compared to 1Q 2008. The primary reason for the lower sales was the loss of $478,000 in combined sales to UTMD’s largest and third largest international customers. After several years of rapid growth, total international sales in 1Q 2009 were down 17%.Part of the change appears temporary, which applies to UTMD’s third largest international customer. This portion has to do with inventory adjustments made as a result of the worldwide economic downturn. The loss of sales of custom blood pressure monitoring (BPM) kits to UTMD’s largest international customer, however, may not be temporary. Sales of BPM kits to that customer in the full year of 2008 were $1.7 million. After more than 10 years using UTMD’s BPM kits, that international OEM customer may be finally implementing its plan to bring production in-house, as UTMD has yet to see an order in 2009. Domestic sales, direct sales to finished device end-users and sales of OEM components to other companies, were each down 1%. Domestic direct sales of obstetric devices, the product category most affected by restrictive GPO agreements, declined $151,000.On the other hand, domestic direct sales of Gesco neonatal devices increased $96,000. Comparing 1Q 2009 to 1Q 2008 global sales in product categories, blood pressure monitoring/ components (BPM) sales were down 24%, neonatal device sales were up 6%, gynecology/ electrosurgery device sales were up 2% and obstetrics device sales were down 8%. The loss of 1Q sales to the two large international distributors were all in the BPM category and are all manufactured in UTMD’s Ireland facility. Despite the lower revenue which allows less absorption of fixed overhead costs, UTMD achieved a 1Q 2009 GPM approximately the same as in 1Q 2008. This was primarily due to the fact that the loss of sales came from the portion of UTMD’s business with the lowest GPMs. International sales of devices from UTMD’s Ireland facility dropped from 48% of total sales in 1Q 2008 to 39% of 1Q 2009 sales.
